Citation Nr: 1455295	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Restoration of a 30 percent disability rating for left knee ligament disorders, reduced by the Regional Office (RO) to 0 percent and later revised to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985, and from December 1985 to August 1990.

This appeal comes before the Board of Veterans' Appeals from rating decisions of the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA). To clarify the issue on appeal, the Board will summarize the procedural history regarding service-connected disability of the Veteran's left knee.

The Veteran sustained left knee injury during service in March 1988. Later in 1988 he underwent left knee surgery, including ligament repairs. After the surgery he again experienced left knee problems, including limping and instability. In August 1990, he was separated from service because of left knee disability. In August 1990, he sought service connection and compensation for left knee disability. In a February 1991 rating decision, the RO granted service connection for a left knee disability, described as status post repair of left knee because of ligament problems. The RO made service connection effective August 21, 1990, and assigned a 30 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257. The Veteran appealed to the Board the rating that the RO assigned for his left knee disability. In a September 1994 decision, the Board denied a rating higher than 30 percent for residuals of left knee ligament surgery.

In October 1999, the Veteran underwent another left knee surgery. He sought and the RO granted a temporary total (100 percent) rating, for convalescence from surgery, for left knee ligament disorders. The RO resumed a 30 percent rating following the temporary total rating.

In January 2009, the Veteran underwent another left knee surgery. He sought and the RO granted a temporary total rating following the surgery. At the end of the temporary total rating, the RO resumed a 30 percent rating for left knee ligament disorders.

In April 2009, the Veteran submitted a claim for an increased rating for left knee disability. In a May 2009 rating decision, the RO changed the way it evaluated the Veteran's left knee disability. The RO added and granted service connection for degenerative arthritis of the left knee, with limitation of flexion. The RO made service connection for the knee arthritis effective March 1, 2009. The RO assigned for the knee arthritis a disability rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260. The RO continued service connection for left knee ligament disorders, but proposed to reduce the rating for the ligament disorders from 30 percent to 0 percent.

In July 2009, the Veteran filed a notice of disagreement (NOD) with the proposed reduction of the rating for the left knee ligament disorders. In March 2010, he had a hearing at the RO before a Rating Veterans Service Representative. A transcript of that hearing is of record. In an April 2010 rating decision, the RO reduced the rating for left knee ligament disorders to 0 percent, effective July 1, 2010. In July 2010, the Veteran filed an NOD with that rating reduction.

In a March 2012 rating decision, the RO revised the rating for left knee ligament disorders to 10 percent, effective July 1, 2010.

In May 2013, the Veteran underwent left knee total replacement surgery. In a December 2013 rating, the RO changed the way it evaluated the Veteran's left knee. From May 15, 2013, the RO stopped using the left knee disability descriptions of arthritis with limitation of flexion under Diagnostic Codes 5010 and 5260 and ligament disorders under Diagnostic Code 5257. Effective May 15, 2013, the RO changed the description of left knee disability to arthritis status post total arthroplasty, evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055. The RO assigned a 100 percent rating from May 15, 2013, and a 30 percent rating from July 1, 2014.

The issue presently on appeal to the Board is restoration of the 30 percent rating for left knee ligament disorders that the RO reduced effective July 1, 2010.

In October 2014, the Veteran had a Board hearing in Washington, DC, before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

Also in October 2014, the Veteran submitted a claim for service connection for disabilities of the left knee, low back, and right knee and for depression. The record does not contain any indication that the RO has addressed that submission. Service connection is already established for disabilities of the left knee and low back and for depression. Therefore, it is not clear what the Veteran is seeking by again requesting service connection for those disabilities. The Board therefore refers the October 2014 submission regarding those disabilities to the RO to seek clarification from the Veteran. The Veteran has not previously sought service connection for right knee disability. Thus, the issue of service connection for right knee disability has been raised by the record, in the October 2014 statement. That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In the April 2010 rating decision, the RO reduced the disability rating for left knee ligament disorders without observing applicable regulations; the rating reduction therefore is void ab initio.


CONCLUSION OF LAW

Restoration of the 30 percent rating for left knee ligament disorders is warranted, 
effective July 1, 2010. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.10, 4.13 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran appealed the reduction of the 30 percent rating for left knee ligament disorders that the RO made effective July 1, 2010. He essentially contends that over the relevant period the disability did not diminish, that is, the condition and function of the knee ligaments did not improve.

The United States Court of Appeals for Veterans Claims (Court) has noted that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating. Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). There are required procedures when a rating is reduced. Specifically, when reduction of a rating is considered warranted, and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e) (2014).

When the RO proposed to reduce the rating for the Veteran's left knee ligament disorders, the RO mailed a notice to the latest address of record. The notice informed the Veteran of the procedures for the presentation of evidence, the right to a hearing, and representation options. The Veteran requested and had a hearing regarding the proposed reduction. The RO considered the evidence and proceeded with reduction of the rating. The effective date of the reduction was more than 60 days after the notice of reduction. The Board finds that, in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).

The Board will now address whether the rating reduction was proper. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. The Court has held that several general regulations apply to all rating reduction cases, regardless of how long the rating has been in effect. Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown, supra, at 421. Thus, in any rating reduction case, it must be determined not only that an improvement in a disability actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than five years. 38 C.F.R. § 3.344(c). The 30 percent rating for the Veteran's left knee ligament disorders was effective in 1990. It had been in effect for more than five years in 2009 when the RO proposed to reduce it. Therefore the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings apply to this case.

Under 38 C.F.R. § 3.344(a), if a rating has been in effect for more than five years, then rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examinations reflecting the results of bed rest. Moreover, even when material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

The Court has noted that the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than five years. Greyzck v. West, 12 Vet. App. 288, 292 (1999). Further, the Court has established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases renders a rating decision void ab initio, that is, void from the beginning. See Greyzck, supra, at 292, see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, all relevant documents tend to show that the RO reduced the rating 
for left knee ligament disorders without considering 38 C.F.R. § 3.344(a). The Board has reviewed the May 2009 rating decision proposing the reduction, the May 2009 notice letter regarding that proposed reduction, the April 2010 decision reducing the rating, the April 2010 notice letter regarding the reduction, the March 2012 statement of the case, and the December 2013 supplemental statement of the case. None of these documents refer to 38 C.F.R. § 3.344(a). Some of the documents refer to post-surgical improvement in the stability of the left knee indicated on VA examination. None of the documents indicate, however, whether improvement had been sustained, nor address whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life. None of the documents refer to the length of time that the 30 percent rating had been in place, or mention the date when the rating was assigned. From these documents, the Board concludes that the RO reduced the rating without observing the protections in place under 38 C.F.R. § 3.344(a) for ratings that have been in effect for more than five years.

As indicated in the cases cited above, when the RO reduces a rating without observance of the law, that action was without authority, and the reduction is void ab initio. Therefore, the Board grants the appeal, and restores the 30 percent rating for left knee ligament disorders, effective July 1, 2010.


ORDER

Restoration of a 30 percent rating for left knee ligament disorders is granted, effective July 1, 2010.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


